DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.  In response to applicant's argument that Toyama is not related to preventing decreases in capacity due to high nickel content, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Lee fails to disclose a specific surface area of the active material. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the results shown in Toyama and Lee would discourage one of ordinary skill in the art from coating the materials Toyama et al. with fluoride coating. However, the examiner notes that while the results of Toyama may already show good electrochemical properties, a person of ordinary skill in the art would indeed appreciate from the full disclosure of Lee that additional benefits could be obtained with the aluminum fluoride coating as such enhances the properties experimental examples of Lee et al. and would therefore enhance the properties material of Toyama et al.
. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., washed with water and not heat treated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” 
In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
In the instant case, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that the instant claims do not require water washing without heat treatments as required by the examples which are shown to have enhanced properties. As shown in the instant specification the exemplary material which is subject to water washing has a resultant residual lithium weight percentage which appears to be critical to the electrochemical properties as well and is not required by any of the pending claims.  
Further, the claims allow for any metal fluoride and a person of ordinary skill in the art would not expect an active material coated with metal fluoride such as lead fluoride or plutonium fluoride to have enhanced properties. 


	
Claim Rejections - 35 USC § 103 (maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama I et al. (US Pub 2016/0099460 cited in IDS) in view of Lee et al. (“Improvement of long-term cycling performance of Li[Ni0.8Co0.15Al0.05]02 by AIF3 coating" cited in IDS).
In regard to claim 1, Toyama I et al. teach a positive electrode for a rechargeable lithium battery (see title), comprising: a current collector (paragraph [0058]); and 
a positive electrode layer on the current collector, the positive electrode layer comprising a nickel-based positive active material represented by Compositional Formula (1): Li1+xNiyCozM1−x−y−zO2 (1), where x is a number satisfying a relation represented by an expression −0.12≦x≦0.2; y is a number satisfying a relation represented by an expression 0.7≦y≦0.9; z is a number satisfying a relation represented by an expression 0.05≦z≦0.3; and M is at least one element selected from the group consisting of Mg, Al, Ti, Mn, Zr, Mo, and Nb (which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness, see MPEP 2144.05 and paragraph [0023]) such as in Example 3 (paragraphs [0093-0096] - Li0.978Ni0.80Co0.10Mn0.10O2, and the BET specific surface area was 1.5 m2/g (paragraph [0096]) which includes a conductive material, and a binder (paragraphs [0056-0057]).
The claims differs from the prior art in calling for a metal fluoride in an amount about 1 wt % to about 10 wt % based on 100 wt % of the positive electrode layer.  However, Lee et al. teach a similar 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a metal fluoride such as aluminum fluoride in 1 wt% amount in the positive electrode of Toyama I et al. as such improves electrochemical cycling performance as taught be Lee et al.
In regard to claim 2, as noted above Lee et al. teach aluminum fluoride (see title).
In regard to claim 3, Lee et al. teach mixing the large diameter lithium nickel cobalt oxide particles (see core of particles in figures 1) with nano sized small diameter aluminum fluoride particles (see 2. Experimental). 
In regard to claim 7, Toyama I et al. teach the nickel-based positive active material is washed with water (paragraph [0025-0043]).  In any event, the limitations relating to the method of forming the product does not distinguish the claims from the prior art product (see MPEP 2113).
In regard to claim 11, Toyama I et al. teach a rechargeable lithium battery comprising: the positive electrode of claim 1; a negative electrode comprising a negative active material; and an electrolyte (figure 1, paragraph [0064]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama I et al. and Lee et al. as applied to claim 1, and further in view of Toyoma II et al. (WO 2017/057078 cited in IDS, a machine translation of which is of record).
In regard to claims 4-6, Toyama I and Lee et al. teach the positive electrode of claim 1 but do not disclose the particular bimodal particle distribution required by these claims.  However, Toyama II et al. teach a similar nickel and cobalt oxide cathode active material for lithium ion batteries (see page 3 lines 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a bimodal particle distribution which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) in the positive electrode of Toyama I et al. as such improves electrochemical cycling performance as taught by Toyama II et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723